Citation Nr: 0417249	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 2, 2002, 
for a grant of a 60 percent rating for lumbar disc disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In that decision, the RO 
granted the veteran's May 1996 claim for an increased rating 
for lumbar disc disease, assigning a rating of 60 percent, 
effective July 2, 2002.  

At his August 2003 Board hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he was 
satisfied with the 60 percent rating assigned by the RO, 
effectively withdrawing his appeal for an increased rating 
and removing the issue of an increased rating from the 
Board's jurisdiction.  See 38 C.F.R. § 20.204(b) (2003) 
(providing for withdrawal of appeals on the record at a 
hearing).  However, he claimed entitlement to an effective 
date earlier than July 2, 2002, for the grant of the 60 
percent rating, and submitted a timely written notice of 
disagreement with the RO's February 2003 rating decision 
establishing an effective date of July 2, 2002.  In light of 
the present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a Statement of the Case (SOC).  Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

As noted above, the Board is remanding the claim for 
entitlement to an effective date earlier than July 2, 2002, 
for a grant of a 60 percent rating for lumbar disc disease, 
for proper development, to include issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
undersigned received testimony from the veteran on this issue 
at an August 2003 Travel Board hearing.  

At the August 2003 Board hearing, the veteran inquired as to 
whether reports of multiple VA compensation medical 
examinations conducted between November 30, 2000, and July 2, 
2002, were of record.  Based on a close review of the record, 
it appears that reports of such examinations, if conducted, 
are not of record.  In addition, any records of VA outpatient 
treatment from May 7, 2002, to July 7, 2002 should be 
obtained.  

In addition, the Board has reviewed the veteran's hearing 
testimony in the context of the current record to determine 
whether there may be private records of medical treatment 
pertinent to his claim that have not been obtained and 
associated with the claims file.  Any records of treatment 
for the veteran's back disability from Guilford Orthopedic 
and Sports Medicine Center dated from January 13, 2000, to 
July 7, 2002, would be highly relevant to his claim and 
should be obtained.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a SOC addressing 
the matter of the effective date for the 
60 percent rating for the veteran's 
lumbar disc disease.  The SOC should 
provide notice consistent with 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b), and 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
advise the claimant to provide any 
evidence in his possession that pertains 
to the claim.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The RO should obtain and associate 
with the claims file all records of 
treatment for the veteran's back 
disability from Guilford Orthopedic and 
Sports Medicine Center dated from January 
13, 2000, to July 7, 2002; all records of 
any VA compensation examinations of the 
veteran conducted between November 30, 
2000, and July 2, 2002; and any records 
of VA outpatient treatment of the veteran 
from May 7, 2002, to July 7, 2002.  The 
efforts to obtain these records should 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  

3.  The RO should then readjudicate the 
issue of entitlement to an effective date 
earlier than July 2, 2002, for a grant of 
a 60 percent rating for lumbar disc 
disease.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental SOC.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal in this matter.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law, and to complete record.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


